         Case 1:18-cr-00358-GHW Document 93 Filed 07/26/21 Page 1 of 1


                                                     USDC SDNY
UNITED STATES DISTRICT COURT                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                        ELECTRONICALLY FILED
                                                     DOC #:
 ------------------------------ x
                                    :                DATE FILED: 7/26/2021
 UNITED STATES OF AMERICA           :
                                    :     ORDER
            - v. -                  :
                                    : S1 18 Cr. 358 (GHW)
 MICHAEL WHITAKER,                  :
                                    :
             Defendant.             :
                                    :
                                    :
 ------------------------------ x
          WHEREAS on July 26, 2021, the Court ordered that the defendant be detained

pending the resolution of the alleged violations of supervised release contained in the Third

Amended Violation Report, dated July 13, 2021;

              IT IS HEREBY ORDERED THAT:

              The defendant shall surrender to the United States Marshals Service for the

Southern District of New York (the “USMS”) on July 27, 2021, at 12:00 p.m., outside the Worth

Street entrance to 500 Pearl Street, New York, New York. Upon his arrival at that location, the

defendant or his counsel is required to notify the USMS of the defendant’s arrival by

calling 212-331-7070. The defendant shall thereafter be detained pending the resolution of the

alleged violations of supervised release contained in the Third Amended Violation Report,

dated July 13, 2021.

SO ORDERED:

Dated:        New York, New York
                     26 2021
              July _____,


                                           ______________________________________
                                           THE HONORABLE GREGORY H. WOODS
                                           UNITED STATES DISTRICT JUDGE
